USCA1 Opinion

	




        April 11, 1995          [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 94-1480                                     DENNIS SIROIS,                                Plaintiff, Appellant,                                          v.                             MAINE STATE PRISON, ET AL.,                                Defendants, Appellees.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                              FOR THE DISTRICT OF MAINE                     [Hon. Morton A. Brody, U.S. District Judge]                                            ___________________                                 ____________________                                        Before                                Cyr, Boudin and Stahl,                                   Circuit Judges.                                   ______________                                 ____________________            Dennis Sirois on brief pro se.            _____________                                 ____________________                                 ____________________                      Per Curiam.   Dennis  Sirois appeals the  dismissal                      __________            pursuant  to  28 U.S.C.    1915(d)  of  his pro  se complaint                                                        ___  __            alleging  constitutionally deficient medical  treatment.  His            suit under 42 U.S.C.   1983 -- against the prison entity, its            warden and deputy warden, a medical administrator, a John Doe            nurse,  and the entire medical staff at the prison -- alleged            various instances  of failure  to provide  medical treatment.            Specifically, Sirois  claimed that the defendants  refused to            treat  an   abscess  that  resulted  from   an  injection  of            medication  administered on  March  2, 1994.   The  complaint            sought declaratory and injunctive relief, as well as monetary            damages.  The magistrate-judge recommended that the complaint            be dismissed as frivolous.  Sirois objected, but the district            court  adopted the  recommended  decision  and dismissed  the            complaint.                      Although  the  district  court  may have  erred  in            dismissing the  complaint as frivolous under    1915(d) since            Sirois'  claims  are  at   least  arguable,  see  Neitzke  v.                                                         ___  _______            Williams, 490 U.S. 319,  327-28 (1989), we nonetheless affirm            ________            on the basis  that the  error was harmless.   See J.E.  Riley                                                          ___ ___________            Inv.  Co. v.  Commissioner, 311  U.S. 55,  59 (1940);  Doe v.            _________     ____________                             ___            Anrig, 728 F.2d 30, 32 (1st Cir. 1984).            _____                      To state a cognizable Eighth  Amendment claim based            on  medical mistreatment,  "a  prisoner must  allege acts  or            omissions   sufficiently   harmful  to   evidence  deliberate            indifference to  serious medical needs."   Estelle v. Gamble,                                                       _______    ______                                         -2-            429 U.S. 97, 106 (1976).  Our review of  the record satisfies            us  that Sirois has  not alleged medical  needs of sufficient            seriousness to warrant Eighth  Amendment scrutiny.  Hudson v.                                                                ______            McMillian,  112 S.  Ct.  995,  1000  (1992).   The  condition            _________            suffered  as a result of  the injection appears  to have been            relatively minor.   There are  no allegations  of fever,  and            Sirois  was vague about the severity and duration of pain, as            well  as  the  number of  treatment  requests  made.   It  is            acknowledged that the condition  was treated after the filing            of this  complaint, seemingly to Sirois'  satisfaction.  Even            treating  his  objections  to  the  magistrate's  recommended            decision as  amendments, we are persuaded  that the complaint            failed to state a cognizable Eighth Amendment claim.                      Affirmed.                      Affirmed.                      ________                                         -3-